Citation Nr: 0119184	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-03 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The propriety of the initial 30 percent rating from August 
19, 1997 to September 17, 1998 and a 50 percent rating from 
September 18, 1998, for post-traumatic stress disorder 
(PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. L. M.


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran appeared to serve on active duty from October 
1957 to October 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent disability rating, effective from August 19, 1997.

A Travel Board hearing was scheduled for June 2000. In a 
letter dated May 2000, the veteran requested that the hearing 
be rescheduled.  The Travel Board was rescheduled for June 
2001.  The notification was sent to the address of record and 
was not returned as undeliverable.  The veteran failed to 
appear for the June 2001 hearing.  No other outstanding 
hearing requests are of record and the request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. During the period of time from August 19, 1997 to July 16, 
1998, the veteran's service connected PTSD was not manifested 
by disabling symptoms more severe than an occasional decrease 
in work efficiency, depression, sleep impairment, and 
anxiety.

3.  Since July 17, 1998, the veteran's service connected PTSD 
was not manifested by disabling symptoms more severe than 
panic attacks, impairment of short and long term memory, 
disturbances of mood, and difficulty in maintaining social 
relationships.   




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for PTSD during the period of time between 
August 19, 1997 and July 16, 1998, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, including § 4.130, Diagnostic Code 9411 
(2000).

2. The criteria for a 50 percent evaluation for PTSD from 
July 17, 1998 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, Part 4, including § 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 30 
percent disability evaluation following an award of service 
connection for PTSD.  As such, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  However, a remand for 
application of VCAA is not necessary.  In this regard, the 
veteran's claims file contains his service medical records, 
the veteran's final DD-214, and private medical records.  In 
addition, the veteran was provided a VA examination.  In a 
statement of case dated in January 1999 and in a supplemental 
statement of the case dated in March 1999, the RO summarized 
the evidence that had been reviewed in the case and explained 
the criteria under which the veteran's PTSD was rated.  In 
addition, the RO sent letters to the veteran dated February 
1998 and March 1999, which explained what decisions had been 
made regarding his claim and how the decision had been made.  
Further, the veteran presented testimony before the local RO 
in March 1999.  Under these circumstances, there is no 
reasonable possibility that further assistance to the 
appellant would aid in substantiating his claim.  For this 
reason, a remand for further development of the claim is not 
warranted.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In a February 1998 rating decision, the veteran was granted 
service connection for PTSD and a 30 percent disabling rating 
was assigned from August 19, 1997.  That decision was based 
on a VA examination dated in October 1997, which diagnosed 
the veteran with PTSD.   The veteran disagreed with the 30 
percent rating, and initiated this appeal.  In a March 1999 
rating decision, the veteran was granted an increased rating 
to 50 percent disabling, effective September 18, 1998, based 
on a March 1999 RO hearing, a September 1998 letter submitted 
by the veteran's physician, Dr. J. B. O., and a July 1998 
evaluation performed by Dr. J. D. C.
As the veteran has not expressed any desire to limit his 
appeal to a specific disability rating, the issue remains in 
appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran's PTSD was rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling from August 
1997 to September 1998.  He is currently rated under 
Diagnostic Code 9411 as 50 percent disabled, from September 
1998.  A 30 percent disability evaluation is assigned under 
the general rating formula for mental disorders for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events). A 50 percent 
disability evaluation is assigned under the general rating 
formula for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  A 70 percent disability 
evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Turning to the evidence of record, the claims file contains 
the following pertinent information.   In October 1997 the 
veteran was afforded a VA examination.  The veteran presented 
with subjective complaints of sleep interruption, dreams 
about Vietnam, and poor concentration.  He informed the 
examiner that he had been working for a warehouse for Indian 
Health Services for the past five years and had been married 
to his current wife for the past 11 years.  Upon mental 
status examination, the veteran was found to be casually 
dressed, pleasant, and cooperative.  His thought production 
and continuity were good.  His speech was goal directed.  He 
was alert and oriented.  Memory was intact.  Attention and 
concentration were good.  Relationship to reality was good, 
no thought disorder was noted.  There was no suicidal or 
homicidal ideation present.  His affect was found to have 
some anger.  Sleep and appetite were decreased.  He was found 
to have difficulty with relationships. The veteran was 
diagnosed with PTSD.  He was assigned a Global Assessment of 
Functioning Scale Score (GAF) of 60 to 65.

 A lay statement from a co-worker received in March 1999 
stated that he found the veteran to be anti-social and not 
easy to get to know or understand.  He further indicated that 
he witnessed the veteran shutter, jerk, and gasp at open air 
while recalling events from Vietnam.  A lay statement from 
the veteran's wife was also received in March 1999.  She 
indicated that the veteran did not enjoy life and got angry.  
She further stated that the veteran had nightmares about 
Vietnam and didn't have any close friends. 

The veteran submitted a statement, received by the RO in 
March 1999.  He stated that he has not seen his eldest son in 
over 30 years and his relationship between his other children 
was fragile at best.  He further indicated that he was unable 
to socialize with people and his marriage lacked affection 
and intimacy.  He also indicated that he had an increase in 
panic attacks due to upcoming changes at the hospital where 
he works.

A July 1998 evaluation from J. D. C., Ph.D., a licensed 
clinical psychologist, indicates that the veteran complained 
of the following: difficulties in remembering peoples names, 
frequent panic attacks, high levels of anxiety, sleep 
disturbance, and depression.  Upon examination, the veteran's 
speech was found to be relevant and coherent, with no sign of 
an overt thought disorder.  He was found to distance and 
alienate himself from his emotions and feelings.  
Concentration was difficult for the veteran.  He was found to 
have moderate to severe levels of depression at the time of 
the testing.  He had pronounced feelings of hopelessness, as 
well as a pessimistic outlook on life in general.  He had a 
fear of losing control.  He also had very questionable object 
relationships and questionable social adaptation.  It was 
also noted that the veteran had difficulties with sleep and 
flashbacks.  The psychologist diagnosed the veteran with 
severe chronic PTSD, delayed onset, and depressive disorder, 
not otherwise specified.  He was assigned a GAF of 45.

A September 1998 letter from the veteran's private physician, 
Dr. J. B. O., indicated that that the veteran suffered from 
acute PTSD and right-sided paresthesia.  He further stated 
that both conditions were static and the veteran was 
considered 100 percent totally disabled because of these 
problems.  In addition, the veteran was said to be "not a 
good candidate for rehabilitation as he was quite suspicious 
of the system that has not helped him up to now."

In March 1999 the veteran presented testimony before the RO.  
The veteran's one time representative was Ms. L. M., a LPC, 
NCC, employed by the Family Crisis Center.  She read Dr. J. 
B. O.'s letter, Dr. J. D. C.'s evaluation, the veteran's 
statement received in March 199, and the two lay statments 
into the record.   She requested that the veteran receive a 
70 percent disability evaluation.  The veteran testified that 
he was working full time at the Talihina Indian Hospital and 
was suffering panic attacks at the thought of sharing 
workspace with other people upon the hospital's completion.   

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's PTSD symptomatology more closely 
approximates the criteria for a 30 percent rating for the 
period of time between August 19, 1997 and July 16, 1998, and 
a 50 percent evaluation from July 17, 1998.   

30 percent disabling rating from August 19, 1997 to July 16, 
1998

During this time period, the only medical evidence of record 
was the October 1997 VA examination.  Upon examination, the 
veteran was found to be employed full-time, and married for 
11 years.  His speech was goal oriented, he was alert and 
oriented, and his memory was intact.  Further, his 
attention/concentration was good, his relationship to reality 
was good, and there were no suicidal or homicidal ideation.  
He was assessed with a GAF score of 60 to 65.  According to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition of the American Psychiatric Association (DSM-
IV), a GAF of 60 is indicative of moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g. no friends, unable to keep a job).  See 
38 C.F.R. § 4.130.  A GAF of 65 is indicative of some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social or occupational functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. Id.

The VA examination shows no more than an occasional decrease 
in work efficiency, chronic sleep impairment, and anxiety.  
Overall he was found to be an individual that was generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation.  As such, a 30 percent disabling 
rating is appropriate from August 19, 1997 to July 16, 1998.

While a 30 percent disabling evaluation is warranted from 
August 19, 1997 to July 16, 1998, the objective clinical 
evidence of record does not show that the veteran meets the 
criteria contemplated for the next higher 50 percent 
evaluation.   The record does not contain findings of: 
flattened affect; circumstantial or circumlocutory speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impaired memory; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships; such that a 50 percent rating is warranted.  
In this regard, the veteran was found to be employed for the 
past five years and married to his current wife for the past 
11 years.  His speech was goal directed, panic attacks were 
not found to be present, and his affect was not flat, but in 
fact, contained some anger.  In short, the veteran's PTSD 
symptomatology most closely approximates the criteria for a 
30 percent rating from August 19, 1997 to July 16, 1998. As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim for this period of time must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
50 percent disabling rating from July 17, 1998

In reviewing the evidence of record, a 50 percent disabling 
rating is warranted from July 17, 1998, two months prior to 
the date originally assigned by the RO.  This determination 
is based on Dr. J. D. C.'s July 1998 evaluation.  At the time 
of this evaluation, the veteran was found to have a definite 
increase in severity of his PTSD symptomatology.  It was 
elicited from the veteran that he was having frequent panic 
attacks, high levels of anxiety, sleep disturbance, 
depression, and difficulty in remembering peoples names.  
Flashbacks were also found to be present.  The veteran was 
assigned a GAF of 45, which according to DSM-IV is indicative 
of some impairment in reality testing or communication or 
major impairment in several areas, such as work, family 
relations, judgment, thinking, or mood. See 38 C.F.R. 
§ 4.130.

Dr. J. D. C.'s report, in conjunction with: Dr. J. B. O's 
September 1998 letter; the veteran's March 1999 testimony in 
which he testified that he was working full time and had 
increasing panic attacks about the thought of sharing work 
space with others once construction on his place of 
employment was completed; the veteran's statement received in 
March 1999 indicating that he was unable to socialize, had a 
poor relationship with his children, and an increase in panic 
attacks; and lay statements indicating that the veteran was 
not easy to get along with, was angry and had nightmares 
about Vietnam; shows no more than social impairment, panic 
attacks more than once a week, impaired memory, disturbances 
of mood, and difficulty in establishing and maintaining 
effective social relationships.  As such, a 50 percent 
disabling rating is appropriate from July 16, 1998.

While a 50 percent disabling evaluation is warranted from 
July 16, 1998, the objective clinical evidence of record does 
not show that the veteran meets the criteria contemplated for 
the next higher 70 percent evaluation.   The record does not 
contain findings of: deficiencies in most areas, such as 
work, judgment, or thinking; suicidal or homicidal ideation; 
obsessional rituals; illogical speech; near continuos panic 
attacks or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
hygiene; or an inability to maintain effective relationships; 
such that a 70 percent rating is warranted.  In this regard, 
testimony presented in March 1999 revealed that the veteran 
was employed full-time and still married to his current wife.  
In Dr. J. D. C.'s July 1998 evaluation, his speech was 
coherent and relevant.  Further, there were no signs of an 
overt thought disorder.  In short, the veteran's PTSD 
symptomatology most closely approximates the criteria for a 
50 percent rating from July 17, 1998.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board has also considered the severity of the veteran's 
PTSD during the entire period from the initial assignment of 
a 30 percent rating to the present time.  See Fenderson, 
supra.   In conclusion, the current medical evidence, as 
previously discussed, most closely fits within the criteria 
for a 30 percent disability evaluation from August 19, 1997 
to July 16, 1998, and a 50 percent evaluation from July 17, 
1998.  Should the veteran's disability picture change in the 
future, he may be assigned a higher rating. See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for assignment 
of an evaluation other than those noted above.  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In this regard, the evidence 
reflects that the veteran continues to work on a full-time 
basis.  He informed the RO in his March 1999 hearing that he 
worked at Talihina Indian Hospital.  The record is devoid of 
any evidence indicating the veteran was hospitalized for 
PTSD.  Hence, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDERS

1.  A 30 percent disability rating for PTSD is granted, 
effective from August 19, 1997 to July 16, 1998, subject to 
the controlling regulations governing the payment of monetary 
benefits. 

2.  A 50 percent disability rating for PTSD is granted, 
effective from July 17, 1998,   
subject to the controlling regulations governing the payment 
of monetary benefits. 


______________________
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

